Citation Nr: 1702834	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  06-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligaments.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury with traumatic arthritis.

3.  Entitlement to special monthly compensation on the basis of need for aid and attendance or housebound status.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2005 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference as to the claim for increased ratings for the service-connected left knee disabilities.  A transcript of the hearing is associated with the record.

The Board remanded this case in August 2010, January 2011, and December 2011 for further development.  In December 2012, the Board denied entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligament and entitlement to a rating in excess of 10 percent for residuals of a left knee injury with traumatic arthritis, and remanded the issue of entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court granted a Joint Motion for Remand (JMR) to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The Board again remanded the case in November 2014 and October 2016 for further development.

Consistent with the Board's October 2016 remand directives, the RO scheduled the Veteran for a video conference hearing before a Veterans Law Judge of the Board as to the issue of entitlement to a TDIU that was to take place on November 22, 2016.  The RO notified the Veteran and his representative of the time and place of the scheduled Board hearing in a letter dated in October 2016.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matters on appeal must be remanded for further development before a decision may be made on the merits.

Special Monthly Compensation

The AOJ denied the Veteran entitlement to special monthly compensation on the basis of need for aid and attendance or housebound status in the November 2015 rating decision.  In March 2016, the Veteran submitted a timely substantive appeal as to the November 2015 rating decision.  VA Form 21-0958, Notice of Disagreement, received in March 2016; 38 C.F.R. § 20.201 (2016).  In April 2016, the AOJ again denied the Veteran special monthly compensation on the basis of need for aid and attendance or housebound status in a rating decision.  The April 2016 rating decision did not satisfy the Veteran's disagreement with the November 2015 rating decision, and the Veteran has not yet been issued a corresponding statement of the case for the issue.  As a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Increased Ratings

Relevant to the increased ratings issues on appeal, in its October 2016 remand, the Board directed the AOJ to provide the Veteran with a new VA examination to assess the current nature and severity of his service-connected left knee disabilities and then readjudicate the Veteran's appeal, issuing a supplemental statement of the case if warranted.  A review of the record reveals that the Veteran has not been provided a new VA examination as directed in the October 2016 Board remand, and the AOJ has not readjudicated the increased rating issues on appeal.  A Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Therefore, the Board must again remand the increased rating issues for at least substantial compliance with the October 2015 Board remand directives.

TDIU

The outcome of the Veteran's claim for increased ratings for the service-connected left knee disabilities that is herein remanded could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with the increased rating issues herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the claim for increased ratings for the service-connected left knee disabilities must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

The Board further observes that the Veteran currently does not meet the percentage requirements for entitlement to a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, a TDIU may also be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issue of entitlement to special monthly compensation on the basis of need for aid and attendance or housebound status.  The Veteran should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the November 2015 rating decision as to that issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected left knee disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those service-connected disabilities.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59, the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee.  The examiner should also determine whether the Veteran's right knee is undamaged.  If the Veteran's right knee is undamaged, then the examiner should also record the results of range-of-motion testing for pain on the right knee both on active and passive motion and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), or a more recent revision of that DBQ, if possible.

In recording the ranges of motion for the Veteran's knees, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected lumbar spine disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

c) The examination should include stability testing.  If there is recurrent subluxation or lateral instability of the left knee, the examiner should classify the impairment as slight, moderate, or severe.

d) The examiner should provide a statement as to the effects or likely effects the service-connected left knee disabilities have on the Veteran's ability so secure or follow a substantially gainful occupation.  For example, the examiner should state whether the disabilities limit the Veteran's ability to sit, stand, walk, lift, carry, and perform postural activities such as kneeling and crouching.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  In so doing, determine whether a TDIU may be granted, to include, if warranted, on an extra-schedular basis following referral of the matter to the Director of the Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




